870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. CARPENTER, Plaintiff-Appellant,v.WZOQ (FM), Jake Philips, Individually and as Manager,Michelle Chevalier, Marcom, Inc., Robert H. Snedaker, Jr.,Individually & as Head of Sprint, Warren E. Baker,Individually & as Lawyer, Paul H. Henson, Individually & asChairman, Gary S. Miller, Individually & as Executive,Dennis R. Patrick, Individually & as Chairman of FCC, GeneA. Joseph, Mayor of Lima, Oh & Ind., Ronald MCCOY,Individually & as Vice President, Art Scurlock, Individually& President, Defendants-Appellees.
No. 88-3924.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff Carpenter moves for pauper status on appeal from the district court's judgment dismissing the case and remanding to state court.  Although the plaintiff's factual allegations in support of his motion are vague, for the purposes of this appeal we will assume without deciding that the plaintiff is entitled to pauper status.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff filed a complaint in the state court against a local radio station and other defendants.  The plaintiff alleged that the radio station defamed him and that the other defendants conspired against him.  He included as a defendant the former Chairman of the Federal Communications Commission.  The former Chairman removed the case to the district court pursuant to 28 U.S.C. Sec. 1442(a).  The district court held that the complaint against the former Chairman was meritless.  The court dismissed the claims against the federal defendant and remanded the rest of the case to the state court.


3
After an examination of the record, we agree with the district court's holding that the allegations against the former Chairman are without merit.  We also agree with the district court's decision to remand the remainder of the case to the state court.


4
Accordingly, we assume without deciding that the plaintiff is entitled to pauper status.  We affirm the judgment of the district court under Rule 9(b)(4), Rules of the Sixth Circuit.